DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 9-12, 16-17, 19-25   have been considered but are moot in view of new grounds of rejection.  Although claims have been amended, some of the newly applied 112 (b) rejections are not necessitated by the amendment.  Hence a second non final rejection is being issued here.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 9-12, 16-17, 19-25  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “said laser” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “laser pulses” in lines 10 and 12.  It is not clear if applicant is claiming same laser pulses or not.
Claim 1 line 11 recites “simulation or de-functionalizing”.  Preceding line 2-4 recites both are being done while this limitation only requires one.  This is confusing.
Claim 1 line 13 recites “producing laser pulses”.  It is not clear if these are the same pulses being controlled and directed, as required in preceding lines.
Claim 1 line 14 recites “a television (TV) infrared camera.  It is not understood what is meant by this.  This is not a conventional term in the art.  Examiner interpret as a device for recording images as recited in claim.  Claim 20 recites similar limitation.
Claim 1 lines 14-17 recites “a desired region of skin” in two instances and further a surface region of skin in claim 18.  It is not understood as to whether the same or different regions of skin is being imaged by the two cameras, and cooled.  Claim 20 recites similar limitation.

Claims 2, 9-12, 16-17, 19, 21-25 encompass similar limitations and are rejected for same reasons.
Claim 9 recites “said controller”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “said temperature sensor”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 and 24 recite “may reproducibly activate…” in lines 3-4 and “may deactivate…” in lines 2-5.  Term “may” is an indefinite term, raising confusion as to whether or not it is actually happening.  Examiner interprets that this is a result of the pulses at given durations.  
Claim 24 recites “the diode laser single pulse” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-12, 16-17, 19-25 rejected under 35 U.S.C. 103 as being unpatentable over Nemenov [US 20050027336 A1] in view of Kleggetveit [“High spontaneous activity of C-nociceptors in painful polyneuropathy”, PAIN 153 (2012) 2040–2047] and further in view of Altshuler [US 20050154381 A1]
As per claim 20, Nemenov teaches a diode laser systems system for investigating and treating painful neuropathy (Nemenov Fig 3) comprising;
A) 	a diode laser producing laser pulses in a wavelength range of 800 nm to 1800 nm (Nemenov Fig 3, ¶0044 “The laser is operated at wavelength of 980 nm for most experiments of the type described herein”),
B)	TV infrared camera record images of a desired region of skin to record neurogenic flare (Nemenov ¶0023 In view of 112 (b) rejection above, “A diode laser may be used to produce warmth, tickling, itching, touch, burning/hot pain and pin-prick pain…”, ¶0087-88 “controller 26 for synchronization of stimulation scan and image recording…An infrared sensing camera 14 in both cases monitors the irradiated spot 20 and records reflexes of the subject” recorded reflexes corresponds to the claimed neurogenic flare / axon reflex/ axon reflex flare and  items 14, 26 correspond to claimed TV infrared image camera),
C)	a thermal camera adapted to monitor a desired region of skin to control laser induce, temperature (Nemenov Fig 3 item 14, ¶0087 “with the temperature of the surface being monitored by infrared sensing camera 14 that provides a feedback signal to controller 26”),
E)	an LED adapted to illuminate a surface region desired of the skin (Nemenov ¶0044 “system also includes a 5-mW red aiming diode laser (not shown).” ¶0188 “Aiming beam has fast driver Rise/fall time of green (red, blue) laser (diodes)”  these correspond to LED for illumination) and
wherein the diode laser system is adapted for use to: 1) stimulate for C-nerve fibers for conducting nerve research and investigations (Nemenov ¶0019) 
Nemenov does not expressly teach D) 	a cooling system adapted to cool a surface desired-region of skin, so as to keep, during the process, the surface region at a temperature lower than a region of the skin below the surface region, F)    a polarizer to eliminate unwanted reflected light from skin surface; the c fibers are C-mechano-insensitive (CMi) nerve fibers and de-functionalizing CMi nerve fibers.
Kleggetveit, in an analogous field of neuropathy studies, teaches D) a cooling system adapted to cool a surface desired-region of skin, so as to keep, during the process, the surface region at a temperature lower than a region of the skin below the surface region (Kleggetveit Fig 2 step 3, “Cooling—Mild cooling of the skin via application of a paper soaked with cold tap water and alcohol” to temperature around 30 degrees shown),
stimulation of c fibers including C-mechano-insensitive (CMi) nerve fibers (Kleggetveit Fig 2, black squares), and
de-functionalizing CMi nerve fibers (In view of applicant spec. pages 22-23, heat causes de-functionalizing. Firstly Fig 2, also discloses heating to temperatures disclosed by applicant, hence effect would be same Kleggetveit Fig 2, page 2046 RHS “activity-dependent slowing of conduction” of CMi).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus in Nemenov by integrating stimulations and recordings of C-nociceptors, including CMi for spontaneous activity, as in .  The motivation would be to study the contribution of spontaneous activity in CMi-nociceptors (silent nociceptors) in the neuropathy patients with pain.
Nemenov in view of Kleggetveit does not expressly show a F) a polarizer to eliminate unwanted reflected light from skin surface.  However this is well known in the art.  
For e.g. Altshuler, teaches a polarizer to eliminate unwanted reflected light from skin surface (Altshuler ¶0018 “A polarizer can be coupled to the detector to substantially prevent radiation reflected from the skin surface region from reaching the detector...”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus in Nemenov in view of Kleggetveit by integrating polarizer as in Altshuler.  The motivation would be to prevent radiation from unwanted beams e.g. aiming /pilot beam, from reaching the infrared detector in Nemenov.
As per claim 21, Nemenov in view of Kleggetveit and Altshuler further teaches wherein the wavelength is about 980 nm (Nemenov ¶0044).
As per claims 1-2, it has limitations similar to claims 20-21 and are rejected for same reason as above.   Nemenov in view of Kleggetveit and Altshuler further teaches generating pulses of infrared light at wavelengths between 800 nm and 1600 nm (Nemenov ¶0069) 
B) controlling said laser to produce laser pulses of desired duration and power to produce a desired pulse power profile (Nemenov ¶0069, Fig. 11),
C) directing at least a portion of said pulses of infrared light to a target comprising a CMi nerve or a portion of said  CMi nerve (Nemenov ¶0069, heat directed to skin, which comprises c- fibers. Kleggetveit expressly recites CMi nerves) so as to produce single mode stimulation or de-functionalizing of the nerve (Nemenov abstract “single mode activation”), and 
Diode laser producing laser pulses in a range of 100 ms to 10sec (Nemenov ¶0072 “300 ms to 20 sec”)
As per claim 9, Nemenov in view of Kleggetveit and Altshuler further teaches wherein said controller comprises a personal computer (Nemenov Fig 1 item 14, ¶0044).
As per claim 10, Nemenov in view of Kleggetveit and Altshuler further teaches further comprising a step for sensing temperature of said target (Nemenov Fig 3, ¶0089 “temperature feedback is provided with thermal infrared sensor 16 that can be used to…”.  See also claim 11).
As per claim 11, Nemenov in view of Kleggetveit and Altshuler further teaches wherein said temperature sensor is configured to provide a temperature signal to said controller and said controller is programmed to utilize said temperature to provide feedback control of said laser in order to provide a desired temperature profile at said target (Nemenov Fig 3 ¶0089 “temperature feedback is provided with thermal infrared sensor 16 that can be used to control the temperature--time profile with a precision of less than 1 millisecond and 1 degree centigrade”.  See also claim 12).
As per claim 12, Nemenov in view of Kleggetveit and Altshuler further teaches wherein said controller s programmed to provide laser pulsed according to a predetermined pulse energy profile to produce pain but no tissue injury (Nemenov claim 13).
As per claim 16, Nemenov in view of Kleggetveit and Altshuler further teaches wherein the said infrared light is directed to said target using an optical fiber with a core diameter chosen from a group of diameters consisting of: 20+/-15 microns, 60+/-15 microns and 100+/-15 microns (Nemenov ¶0085, ¶0088, ¶0198).
As per claim 17, Nemenov in view of Kleggetveit and Altshuler further teaches wherein said infrared light is infrared having a wavelength of about 1450 nm (Nemenov ¶0088).
As per claim 19, Nemenov in view of Kleggetveit and Altshuler further teaches wherein said infrared light is infrared light having a wavelength of about 810 nm (Nemenov ¶0069 “lasing wavelength of laser diode (800 nm-1.9micrometer).  This includes 810 nm).
As per claim 22-23, Nemenov in view of Kleggetveit and Altshuler further teaches wherein the diode laser system is adapted to generate neurogenic flare below pain threshold (Nemenov ¶0090), and if applied repeatedly with interval over 200 sec (¶0102 “…step 2) is repeated with successively longer pulse duration until 200-300 ms is reached”) may reproducibly activate neurogenic flare (This is a claimed result of using interval over 200 sec.  Same result may occur with Nemenov also).
As per claim 24, Nemenov in view of Kleggetveit and Altshuler further teaches wherein repeatable application the diode laser single pulse with interval below 120 sec (Nemenov ¶0046 “Single pulses such as: 1 ms-60 sec”) may deactivate, de-functianalize and temporary deplete CMi and other heat sensitive pain mediated nerve fibers (nociceptors) and therefore provide pain relief for patients with peripheral pain (This is a claimed result of using interval below 120 sec.  Same results may occur with Nemenov also). 
As per claim 25, wherein the diode laser system is adapted to induce surface peak temperature in the range of 45 °C  to 60°C at wavelengths of about 980 nm (Nemenov Fig 8A, ¶0091).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/Primary Examiner, Art Unit 3793